DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
3. 	Claims 1-22, 24-25, 27-30, and 32-33.
Response to Arguments and Amendments
4.	Applicant’s arguments, see page 2-3 on remarks, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1-22, 24-25, 27-30, and 32-33 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gary Ramsden (US 5831220).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 6, 11-18, 20-22  and 24-25, 27- 30, 32 and 33 are rejected under 35U.S.C 103 as being unpatentable over Murray (US 20180144302), in view of Kosar Jaff (9697548), and further in view of Gary Ramsden (US 5831220),hereinafter Ramsden.

Regarding claim 1:

	Murray discloses a conveyance system; a securable compartment configured to autonomously lock and unlock autonomous vehicle is proposed comprising a transport body configured to travel to an identified location, a package retention device for securing one or more packages to the transport body, and provide access to the package retention device upon authentication of a recipient retrieving a package at the delivery destination (Murray, paragraph 5).
	A product identification reader the drone 102 may utilize the navigation data obtained from one or more sensors 108 located on the drone (e.g. camera 115 in FIG. 1B) (Murray, para 17)
 At least one processor; and a memory storing instructions which, when executed by the at least one processor, causes the autonomous robotic vehicle to, autonomously: travel to a pickup location of a customer in response to receiving an instruction to retrieve a product navigating the autonomous package delivery device using the shipper location data to the shipping location is provided (Murray, paragraph 6). 
However, Murray fails to teach includes a scale, ;and  return merchandise that has been approved for a merchandise return by the customer to a product provider; obtain, at the pickup location, a weight of item from the customer, captured by the scale; determine, at the pickup location, based on the weight captured by the scale, whether the item from the customer is the return merchandise that has been approved for the merchandise return by the product provider ; and accept, at the pickup location, the item so as to be locked into the securable compartment for transport to the product provider for processing of the merchandise return at a product provider location only if it is determined that the item is the product. 
Jaff teaches return merchandise that has been approved for a merchandise return by the customer to a product provider; obtain, at the pickup location, whether the item from the customer is the an item provider may determine that the allowable timeframe is 30-days from the date that the user requested the item (e.g., purchased, bid on, requested delivery). In another example, the allowable time frame may include a particular date, irrespective of the date the user requested the item (Jaff, column 12, [lines 45-50]); and accept, at the pickup location, for transport to the product provider for processing of the merchandise return at a product provider location only if it is determined that the item is the product the allowable timeframe for returning the item is 5 days, and the computer system 120 receives the image of the item on January 3", the computer system 120 can determine that the user is initiating a return of the item to the item provider because the request to return the item is within the allowable timeframe for returning the item (Jaff, column 4, [lines 45-50]), and the shipping service drops off the item at an item provider, return center, or shipping hub, or any other information that may be relevant when returning the item (Jaff, column 5, [lines 50-55]). It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention was made that Jaff with that of Murray in order to determine if the item is returnable based on cost, or the return satisfies particular constraints associated with returning the item in a certain geography or constraints imposed by the item provider.
Ramsden teaches includes a scale Fig.5 scale 22 (column 7, [lines 32]), weight of item from the customer, captured by the scale; determine, at the pickup location, based on the weight captured by the scale if the package exceeds the predetermined maximum, control System 100 displays a message on video display terminal 24 to the effect that the system cannot accept packages which exceed the predetermined maximum weight. If the package is within the predetermined weight maximum, control system 100 displays a prompt on video display terminal 24 which instructs the customer to pass a magnetic credit or debit card through magnetic card reader (column 8, [lines 24-31]); and the item so as to be locked into the securable compartment determines that a package or parcel is to be mailed, control system 100 will unlock a magnetic lock 118, which will permit the customer to slide outer door 42 to its forward position by pulling on the handle 44, once switch 110 is actuated, control system 100 will actuate stepper motor 58 to close the inner security doors 52, 54 (Ramsden, column 9, [lines 58-62]). It would have been obvious to one with ordinary skill in the art 

Regarding claim 2:
Murray discloses a customer identification reader, wherein the memory storing instructions which, when executed by the at least one processor, further causes the autonomous robotic vehicle to: determine, at the pickup location, based on information captured by the customer identification reader, whether an identity of the customer is verified the mobile vehicle is configured by code to navigate, using the location data, to the recipient location and authenticate the recipient by comparing the recipient authentication data with the recipient identification data.  The mobile vehicle is further configured by code to permit access to the package receptacle upon a match of recipient identification data and recipient authentication data by disengaging the access device of the package receptacle (Murray, para 4)

Regarding claim 3:
Murray discloses autonomous robotic vehicle, a bar code reader that captures a bar code of the item, wherein the memory storing instructions which, when executed by the at least one processor (please see claim 1), but fails to disclose further causes the autonomous robotic vehicle to: verify that the item is the return merchandise based on information from the bar code. Jaff teaches an item identifier associated with an item (e.g., barcode, item code, item description, characteristic of the item) can be compared with the identifiers of items provided by an item provider to a user (Jaff, column 9, [lines 42-46]). It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention was made that Jaff with that of Murray in order to determine if the item is returnable based on cost, or the return satisfies particular constraints associated with returning the item in a certain geography or constraints imposed by the item provider.


Regarding claim 4:
camera 115 in Fig.1B, para 17).

Regarding claim 6:
Murray discloses wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous robotic vehicle to, after accepting the item, transport the item to the product provider locationan autonomous vehicle comprising a transport body configured to travel to an identified location, a package retention device for securing one or more packages to the transport body (Murray, abstract, [lines 1-5]).

Regarding claim 11:
Murray discloses wherein the product identification reader further includes at least one camera or a barcode reader the drone 102 may utilize the navigation data obtained from one or more sensors 108 located on the drone (e.g. camera 115 in FIG. 1B) (Murray, para 17). 

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 1, but fails to disclose select one of a plurality of autonomous robotic vehicles to retrieve the product from the customer at a pickup location of the customer, lock an item in one of a plurality of securable compartments of the one of the plurality of autonomous robotic vehicles.
Murray teaches select one of a plurality of autonomous robotic vehicles to retrieve the product from the customer at a pickup location of the customer the broker evaluates an inventory of drones and selects a drone for shipment that meets the criteria of the request as in step 403. For instance, one or more computers, such as remote computer 117 is configured to receive the shipper data and evaluate the inventory of available drones for capabilities (e.g. lifting capacity, range etc.) suitable for delivering the packages. Once selected, the appropriate drone is dispatched by the remote computer 117 to the shipper's location or a location identified by the shipper for acquisition of the package, as in step 405 (Murray, para 26).
And Ramsden teaches lock an item in one of a plurality of securable compartments of the one of the plurality of autonomous robotic vehicles control system 100 will unlock a magnetic lock 118, which will permit the customer to slide outer door 42 to its forward position by pulling on the handle 44, once switch 110 is actuated, control system 100 will actuate stepper motor 58 to close the inner security doors 52, 54 (Ramsden, column 9, [lines 58-62]). It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention was made that Ramsden with that of Murray in order provide a system which can accept and store items for subsequent pick-up by a commercial carrier.

Regarding claim 13:
Murray discloses causes the autonomous delivery management system to communicate instructions to the one of the plurality of autonomous robotic vehicles to permit receipt of the item from the customer in the one of the plurality of securable compartments, upon a verification via the one of the plurality of autonomous robotic vehicles of an identity of the customer one or more biometric identifiers or markers are extracted from the stored profile image and compared to biomarker identifiers extracted or obtained from an image taken of one or more persons present at the shipping location (Murray, paragraph 35); and further verified and provide access to the package retention device upon authentication of a recipient retrieving a package at the delivery destination (Murray, Abstract, [lines 13-14]). But fails to disclose to unlock the one of the plurality of securable compartments
Ramsden teaches to unlock the one of the plurality of securable compartments once the transaction is permitted to proceed, the magnetic log 254 is opened to unlock the outer door 330 at step 510. It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention was made that Ramsden with that of Murray in order provide a system which can accept and store items for subsequent pick-up by a commercial carrier.

Regarding claim 14:
accessing , from one or more image devices , an image of one or more individuals present at the shipping location and authenticating the shipper by comparing the images to photos of authorized individual using one or more facial recognition modules configured as code executing in the processor . A successful comparison permits access by the shipper to the package securing device (Murray, paragraph 6).

Regarding claim 15:
	Murray discloses when executed by the at least one processor, causes the autonomous delivery management system to determine that the identification object captured by the device matches an identity of the customer the profile data relating to the shipper or recipient may be in the form of a unique identification number, customer account, transaction number or other numerical or data identifier. In a further implementation, the data relating to the shipper or recipient includes a digital photo of one or more persons considered to be an agent of the shipper as well as a matching personal identification number associated with the photo (Murray, paragraph 29).

	Regarding claim 16:
	Murray discloses wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous delivery management system to receive, from a device of the customer, a pickup time and the pickup location of the item to be returned where the recipient cannot be identified, the drone waits at the delivery location for a pre-determined period of time prior to traveling back to the brokerage area. As a further alternative, the drone may contact the shipper to determine if the package should be returned or sent to an alternative recipient (Murray, paragraph 50).

	Regarding claim 17:
 the mobile vehicle is configured by code to navigate, using the location data, to the recipient location and authenticate the recipient by comparing the recipient authentication data with the recipient identification data (Murray, para 4).


Regarding claim 18:
	Murray discloses wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous delivery management system to select the one of the plurality of autonomous robotic vehicles based on at least an amount of available compartment space in the one of the plurality of autonomous robotic vehicles one or more computers, such as remote computer 117 is configured to receive the shipper data and evaluate the inventory of available drones for capabilities (e.g. lifting capacity, range etc.) suitable for delivering the packages. Once selected, the appropriate drone is dispatched by the remote computer 117 to the shipper's location or a location identified by the shipper for acquisition of the package, as in step 405 (Murray, paragraph 26).

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 18.

Regarding claim 21:
Jaff discloses wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous delivery management system to determine whether to approve the request based on a return policy of the product provider the timeframe for returning the item may not be restricted by a particular timeframe (e.g., a lifetime return policy of an item provider) (Jaff, column 10, [lines 15-16]). It would have been obvious to one with ordinary skill in the art before the 

Regarding claim 22:
Raksden discloses wherein the securable compartment is one of a plurality of securable compartments of the autonomous robotic vehicle, and wherein the instruction to retrieve the product includes an assignment of the securable compartment (Ramsden, doors 52 and 54, column 6, [lines 24-26]), and wherein the assignment is based on at least a size of the product the accept letters and packages of different shapes and sizes, and size and weigh shipments prior to acceptance (Ramsden, column 2, [lines 19-20]). It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention was made that Ramsden with that of Murray in order provide a system which can accept and store items for subsequent pick-up by a commercial carrier.

Regarding claim 24:
Claim 24 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 25:
Murray discloses wherein determining comprising scanning a barcode of the item by a product identification reader of the autonomous robotic vehicle the drone 102 may utilize the navigation data obtained from one or more sensors 108 located on the drone (e.g. camera 115 in FIG. 1B) (Murray, para 17).

Regarding claim 27:
Murray discloses determining, by the autonomous robotic vehicle, at the pickup location, whether an identity of the customer is verified; and unlocking the securable compartment, to receive the item in the securable compartment, in response to determining that the identity of the customer is verified accessing , from one or more image devices , an image of one or more individuals present at the shipping location and authenticating the shipper by comparing the images to photos of authorized individual using one or more facial recognition modules configured as code executing in the processor . A successful comparison permits access by the shipper to the package securing device (Murray, paragraph 6).

Regarding claim 28:
Claim 28 is rejected under the same reason set forth in rejection of claim 22.

Regarding claim 29:
Claim 29 is rejected under the same reason set forth in rejection of claim 26.

Regarding claim 30:
Jaff discloses transporting, by the autonomous robotic vehicle, the item to a location of the product provider the shipping service drops off the item at an item provider, return center, or shipping hub, or any other information that may be relevant when returning the item (Jaff, column 5, [lines 50-55]). It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention was made that Jaff with that of Murray in order to determine if the item is returnable based on cost, or the return satisfies particular constraints associated with returning the item in a certain geography or constraints imposed by the item provider.

Regarding claim 32:
Murray, Jaff, Raksden and disclose wherein the instructions which, when executed by the at least one processor, cause the processor to determine whether the item from the customer is the return merchandise that has been approved for the return merchandise by verifying the weight of the item with respect to available information about the return merchandise (please see claim 1 rejection)

Regarding claim 33:
 a barcode reader or a camera that captures item information for verifying that the item is the return merchandise that has been approved for the merchandise return an item identifier associated with an item (e.g., barcode, item code, item description, characteristic of the item) can be compared with the identifiers of items provided by an item provider to a user (Jaff, column 9, [lines 42-46]). It would have been obvious to one with ordinary skill in the art before the effective filling date of the invention was made that Jaff with that of Murray in order to determine if the item is returnable based on cost, or the return satisfies particular constraints associated with returning the item in a certain geography or constraints imposed by the item provider.


7.	Claims 7-10 are rejected under 35U.S.C 103 as being unpatentable over Murray (US 20180144302), in view of Kosar Jaff (9697548), and Gary Ramsden (US 5831220),and further in view of Donald R. High (US 20180096270).

Regarding claim 7:
	Murray discloses travel to an identified location (Murray, Abstract, [line 1-2]), but fail to disclose wherein the memory storing instructions which, when executed by the at least one processor, causes the autonomous robotic vehicle to determine a distance between a location of the autonomous robotic vehicle and the pickup location of the customer. However, High teaches the control circuit of the product receiving system is configured to determine that a delivery vehicle 106 is within a threshold distance of the product receiving system and intends to deliver a package into the package compartment (High, paragraph 24). Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).

Regarding claim 8:
High discloses when executed by the at least one processor, causes the autonomous robotic vehicle to send a notification to the customer if the distance is less than a pre-set distance when the delivery vehicle is within a threshold distance of the product receiving system . In some embodiments, the control circuit can communicate a notification to a customer of the delivery including identifier information of the product. This notification may be by text message, cellular call, email, other such communication, or combination of two or more of such communication (High, paragraph 31). Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).

Regarding claim 9:
High discloses when executed by the at least one processor, causes the autonomous robotic vehicle to estimate a time of arrival at the pickup location of the customer the control circuit determines whether a time that the delivery vehicle intends to deliver the package corresponds with a customer specified delivery restriction (High, paragraph 27). Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).

Regarding claim 10:
High discloses when executed by the at least one processor, causes the autonomous robotic vehicle to send a notification to the customer if the time of arrival is later than a schedule arrival time the control circuit can communicate a notification to a customer of the delivery including identifier information of the product. This notification may be by text message, cellular call, email, other such communication, or combination of two or more of such communication (High, paragraph 31). Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention was made that Murray with that of High in order to secure delivery of products to customers (High, paragraph 2).

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
 Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/THANH H LE/              Examiner, Art Unit 2432                                                                                                                                                                                          


/FATOUMATA TRAORE/              Primary Examiner, Art Unit 2436